Goldstein, J.,
concurs in the result, with the following memorandum: Although I do not necessarily agree with my colleagues that there is a likelihood of success on the merits, I nevertheless concur in granting a preliminary injunction, as the Supreme Court failed to take into consideration and address the other factors which must be taken into account, namely, irreparable harm to the movant absent the granting of a preliminary injunction, and a balancing of the equities (see Melvin v Union Coll., 195 AD2d 447, 448). Where, as here, the case involves issues of first impression in the courts, it is appropriate to grant a preliminary injunction, “ ‘to hold the parties in status quo while the legal issues are determined in a deliberate and judicious manner’ ” (Time Sq. Books v City of Rochester, 223 AD2d 270, 278, quoting Tucker v Toia, 54 AD2d 322, 326; State of New York v City of New York, 275 AD2d 740; Sau Thi Ma v Xuan T. Lien, 198 AD2d 186).